Dissenting Opinion by
Mr. Justice Cohen :
As I said in my opinion in Evans v. PTC, 418 Pa. 567, once the engineman knew or should have known of the decedent-trespasser’s presence (although there is no duty to anticipate such presence) the only question regarding defendant’s duty is whether the engineman acted reasonably under all the circumstances. Here there is no question about the engineman’s knowledge and, in my opinion, due to his recognition of decedent’s obliviousness to warning, the reasonableness of the engineman’s conduct is not a question that can be decided on a motion for nonsuit. Accord: Illustration 3 to §336 of the Restatement, Torts.
I dissent.
Mr. Justice Musmanno joins in this dissenting opinion.